Appellant was charged by indictment in the circuit court of Pike county of the murder of one William Rayford *Page 153 
Allen, and upon being put to trial there was entered on appellant's behalf a suggestion or plea of insanity, at the time of the homicide, to which the state replied that under the express terms of chapter 75, Laws 1928, sections 1327, 1328, Code 1930, "the insanity of the defendant at the time of the commission of the crime shall not be a defense against indictments for murder and the courts shall so instruct the jury in trials for murder. . . ."
After the opening of the trial and during the progress thereof, it was agreed by and between the state, acting through the district attorney, and appellant by his counsel that the jury should return the following verdict: "We, the jury, find the defendant guilty as charged, but insane at the time of the commission of the homicide, and fix his punishment at life imprisonment in the state penitentiary," which verdict was received by the court, and thereupon appellant was sentenced to the penitentiary for life.
This agreement by the district attorney had the effect of a solemn admission on the part of the state that appellant was in fact insane at the time of the homicide, see Coster v. State,16 Ala. App. 191, 76 So. 475; and we are, therefore, squarely confronted with the question whether the said act of the legislature which attempts to abolish the defense of insanity is constitutionally valid. This question has been maturely considered by the court, and has been the subject of repeated conferences. The majority of the court have reached the conclusion that the said act is unconstitutional and void, because in contravention of section 14, Constitution 1890, which ordains that "No person shall be deprived of life, liberty, or property except by due process of law." The reasoning and authority by which the majority of the court arrive at this conclusion is disclosed in the concurring opinions.
The result is, therefore, that the said statute is void, and that the judgment of the court, pronounced in obedience *Page 154 
to it, is without constitutional support. The judgment is reversed, and the appellant discharged from the indictment.
Reversed, and appellant discharged.